Exhibit 10.9
EXECUTION VERSION




FIFTH INCREMENTAL ASSUMPTION AGREEMENT
FIFTH INCREMENTAL ASSUMPTION AGREEMENT, dated as of September 27, 2017 (this
“Agreement”), by and among DXC Technology Company (as successor to Computer
Sciences Corporation), a Nevada corporation (the “Company”), and the incremental
lenders party hereto (in such capacity, collectively, the “Incremental Lenders”
and each, individually, an “Incremental Lender”) and consented to, with respect
to the New Lender (as defined below) only, by the Swing Line Banks party hereto
and consented to, with respect to the New Lenders only, and accepted by
Citibank, N.A., as administrative agent (the “Agent”) for the Lenders party to
the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Company, each lender from time to time party thereto (the
“Lenders”), the Designated Subsidiaries from time to time party thereto and the
Agent are parties to that certain Amended and Restated Credit Agreement dated as
of October 11, 2013, as amended by Amendment No. 1 to the Credit Agreement dated
as of April 21, 2016, Amendment No. 2 to the Credit Agreement dated as of June
21, 2016 and Waiver and Amendment No. 3 to the Amended and Restated Credit
Agreement dated as of February 17, 2017 and as supplemented by Incremental
Assumption Agreement dated as of June 15, 2016, Second Incremental Assumption
Agreement dated as of July 25, 2016, Third Incremental Assumption Agreement
dated as of December 30, 2016, Assumption Agreement and Joinder dated as of
April 3, 2017 and Fourth Incremental Assumption Agreement dated as of April 3,
2017 (as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) (capitalized terms not otherwise defined in this Agreement have the
same meanings assigned thereto in the Credit Agreement); and
WHEREAS, the Company has, by notice to the Agent delivered pursuant to Section
2.20 of the Credit Agreement, requested incremental commitments (the
“Incremental Commitments”) in an aggregate principal amount of $120,000,000.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Incremental Lenders and the Incremental Commitments. Pursuant to
Section 2.20 of the Credit Agreement and subject to the satisfaction or waiver
of the conditions to effectiveness set forth in Section 5 of this Agreement:
(a)    Each Incremental Lender severally agrees to provide Incremental
Commitments (that shall be effective from and after the Effective date) in the
principal amount for such Incremental Lender set forth on Schedule A hereto. The
aggregate principal amount of the Incremental Commitments being provided by all
of the Incremental Lenders pursuant to this Agreement is $120,000,000.
(b)    The Incremental Commitments set forth on Schedule A hereto shall have
terms identical to the terms of the Tranche A Commitments outstanding under the
Credit Agreement on the Effective Date that have a Commitment Termination Date
of January 15, 2023 (including, without limitation, with respect to the maturity
date, pricing, mandatory prepayments and voluntary prepayments) and shall
otherwise be subject to the provisions of the Credit Agreement and the other
Loan Documents. On and after the Effective Date, each reference to (x) a
“Tranche A Commitment” or “Tranche A Commitments” or (y) a “Tranche A Advance”
or “Tranche A Advances” in the Credit Agreement or herein shall be deemed to
include the Incremental Commitments and any Incremental Advances made in respect
of the Incremental Commitments established pursuant to this Agreement and all
other related terms will have correlative meanings.
(c)    Each of the parties hereto hereby agrees that the Agent may take any and
all action as may be reasonably necessary, including the effecting of notional
assignments between the Incremental Lenders and the other Tranche A Lenders of
outstanding Tranche A Advances to ensure that, after giving effect to this
Agreement, all Incremental Advances, when originally made, are included in each
Borrowing of outstanding Advances under the Tranche A Facility on a pro rata
basis.
SECTION 2.    Amendment to the Credit Agreement.
(a)    From and after the Effective Date, Schedule I to the Credit Agreement is
hereby replaced in its entirety with Schedule I hereto.
SECTION 3.    Representations and Warranties. By its execution of this
Agreement, the Company hereby represents and warrants to the Incremental Lenders
that:
(a)    the representations and warranties set forth in Article IV of the Credit
Agreement are correct in all material respects (except those representations and
warranties qualified by materiality, which shall be true and correct) on and as
of the Effective Date, as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates only to an
earlier date, in which case it was correct in all material respects (except
those representations and warranties qualified by materiality, which shall be
true and correct) as of such earlier date; and
(b)    on and as of the Effective Date, no Event of Default or Potential Event
of Default shall have occurred and be continuing or would result from the
effectiveness of the Incremental Commitments.
SECTION 4.    Binding Effect. This Agreement shall become effective and legally
binding on the date hereof (the “Signing Date”), which is the first date that
the Agent shall have received a counterpart signature page of this Agreement
duly executed by each of the Company, the Incremental Lenders, the Agent and the
Swing Line Banks (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Agent in form
satisfactory to it of telegraphic, e-mail or other written confirmation from
such party of execution of a counterpart hereof by such party). This Agreement
shall bind each party’s successors and assigns, including any Person to whom any
Lender party hereto assigns any of its interests, rights and obligations under
the Credit Agreement.
SECTION 5.    Conditions of Effectiveness of the Incremental Commitments. The
Incremental Commitments and the amendment set forth in Section 2 shall become
effective on the date (the “Effective Date”) when (unless otherwise agreed among
the Incremental Lenders and the Company, and consented to by the Agent (such
consent not to be unreasonably withheld or delayed)) the Agent shall have
received:
(a)    copies of the resolutions of the Board of Directors of the Company,
approving this Agreement, certified as of the Signing Date by the Secretary or
an Assistant Secretary of the Company;
(b)    a favorable opinion of William L. Deckelman, Jr., Esq., General Counsel
of the Company, dated as of the Signing Date;
(c)    a certificate of an authorized officer of the Company, dated the
Effective Date, stating that the representations and warranties of the Company
contained in Section 3 of this Agreement are correct; and
(d)    a notice from the Company requesting the Incremental Commitments and
satisfying the requirements set forth in Section 2.20(a) of the Credit
Agreement;
provided that, in the event that the conditions set forth in clauses (a) through
(d) above are satisfied prior to October 11, 2017, the Effective Date shall
occur on October 11, 2017.
SECTION 6.    Acknowledgment of New Lender. BNP Paribas (the “New Lender”)
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be a Lender under
Section 9.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.07(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
its Incremental Commitments, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by its Incremental Commitments and either it, or the Person
exercising discretion in making its decision to provide its Incremental
Commitments, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received, or has been accorded
the opportunity to receive, copies of the most recent financial statements
delivered pursuant to Section 5.01(b) thereof and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to provide its Incremental Commitments and (vi)
it has, independently and without reliance upon the Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and to provide
its Incremental Commitments; and (b) agrees that (i) it will, independently and
without reliance on the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
SECTION 7.    Reference to and Effect on the Credit Agreement and the other Loan
Documents.
(a)    On and after the Effective Date, each reference in the Credit Agreement
to (i) “this Agreement,” “hereunder,” “hereof” or words of like import referring
to the Credit Agreement, and each reference in any other Loan Document to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Agreement and (ii) each Incremental Lender (x) shall become a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents
and (y) shall have a “Tranche A Commitment” under the Credit Agreement.
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.
(d)    On and after the Effective Date, this Agreement is subject to the
provisions of Section 9.01 of the Credit Agreement and constitutes a Loan
Document.
SECTION 8.    Costs and Expenses. The Company agrees to pay promptly on demand
all reasonable costs and out-of-pocket expenses of the Agent (in its capacity as
such) in connection with the preparation, execution, delivery and
administration, modification and amendment of this Agreement (including, without
limitation, the reasonable fees and out-of-pocket expenses of a single counsel
for the Agent with respect thereto and with respect to advising the Agent as to
its rights and responsibilities hereunder) in accordance with the terms of
Section 9.04 of the Credit Agreement.
SECTION 9.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 10.    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
SECTION 11.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.
[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
DXC TECHNOLOGY COMPANY, as the Company
By:
/s/ H.C. Charles Diao
 
Name: H.C. Charles Diao
 
Title: Senior Vice President, Finance and Corporate Treasurer








THE ROYAL BANK OF SCOTLAND PLC, as an Incremental Lender
By:
/s/ Charlotte West
 
Name: Charlotte West
 
Title: Head of Corporate and F. Portfolio Management



BNP PARIBAS, as an Incremental Lender
By:
/s/ Mathew Harvey
 
Name: Mathew Harvey
 
Title: Managing Director



By:
/s/ Liz Cheng
 
Name: Liz Cheng
 
Title: Vice President



Consented to (with respect to the New Lender only)
and accepted by:
CITIBANK, N.A., as Agent and a Swing Line Bank
By:
/s/ James M. Walsh
 
Name: James M. Walsh
 
Title: Managing Director and Vice President



Consented to by:
BANK OF AMERICA, N.A., as a Swing Line Bank
By:
/s/ Arti Dighe
 
Name: Arti Dighe
 
Title: Vice President



LLOYDS BANK PLC (FORMERLY KNOWN AS LLOYDS TSB BANK PLC), as a Swing Line Bank
By:
/s/ Daven Popat
 
Name: Daven Popat
 
Title: Senior Vice President Transaction Execution Category A



By:
/s/ Joel Slomko
 
Name: Joel Slomko
 
Title: Assistant Vice President Transaction Execution Category A



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Swing Line Bank
By:
/s/ Lilian Kim
 
Name: Lilian Kim
 
Title: Director





ROYAL BANK OF CANADA., as a Swing Line Bank
By:
/s/ Theodore Brown
 
Name: Theodore Brown
 
Title: Authorized Signatory



MIZUHO BANK, LTD., as a Swing Line Bank
By:
/s/ Daniel Guevara
 
Name: Daniel Guevara
 
Title: Authorized Signatory



JPMORGAN CHASE BANK, N.A., as a Swing Line Bank
By:
/s/ Peter B. Thauer
 
Name: Peter B. Thauer
 
Title: Managing Director










SCHEDULE A


INCREMENTAL COMMITMENTS




Name of Incremental Lender
Incremental Commitments
The Royal Bank of Scotland
US$50,000,000.00
BNP Paribas
US$70,000,000.00
Total
US$120,000,000.00




Schedule I


LENDERS’ COMMITMENTS


Lender
Tranche A Commitment
Tranche B Commitment
Swing Line Commitment
Bank of America, N.A.


US$220,000,000.00




US$55,000,000.00




US$100,000,000.00


Lloyds Bank plc


US$255,000,000.00




US$20,000,000.00




US$100,000,000.00


Mizuho Bank, Ltd.


US$228,333,333.34




US$46,666,666.66




US$100,000,000.00


Royal Bank of Canada


US$275,000,000.00


 


US$100,000,000.00


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


US$220,000,000.00




US$55,000,000.00




US$100,000,000.00


Citibank, N.A.


US$145,000,000.00




US$55,000,000.00




US$200,000,000.00


Barclays Bank PLC


US$140,000,000.00




US$35,000,000.00


 
Commerzbank AG, New York Branch


US$155,000,000.00




US$20,000,000.00


 
PNC Bank, National Association


US$160,000,000.00




US$15,000,000.00


 
Sumitomo Mitsui Banking Corporation


US$175,000,000.00


 
 
The Royal Bank of Scotland plc


US$158,666,666.66




US$16,333,333.34


 
The Bank of Nova Scotia


US$140,000,000.00


 
 
Danske Bank A/S


US$125,000,000.00


 
 
Goldman Sachs Bank USA


US$125,000,000.00


 
 
JPMorgan Chase Bank, N.A.


US$98,000,000.00




US$27,000,000.00




US$100,000,000.00


TD Bank, N.A.


US$125,000,000.00


 
 
Wells Fargo Bank, National Association


US$90,000,000.00




US$35,000,000.00


 
Capital One


US$70,000,000.00


 
 
Commonwealth Bank of Australia
 


US$70,000,000.00


 
DBS Bank Ltd.
 


US$70,000,000.00


 
ING Bank N.V., Dublin Branch


US$70,000,000.00


 
 
Standard Chartered Bank


US$55,000,000.00




US$15,000,000.00


 
The Bank of New York Mellon


US$70,000,000.00


 
 
U.S. Bank, National Association


US$70,000,000.00


 
 
BNP Paribas


US$70,000,000.00


 
 
Scotiabank Europe plc
 


US$35,000,000.00


 
   Total Commitments:
US$3,240,000,000.00
US$570,000,000.00
US$800,000,000.00





1
    